Citation Nr: 1747957	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

4.  Entitlement to service connection for lumbar disc disease.

5.  Entitlement to service connection for a skin disability, to include chloracne.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In May 2011, a hearing was held via videoconference before the undersigned Acting Veterans Law Judge making this decision. See 38 U.S.C.A. § 7107(c) (West 2002). A transcript is associated with the claims file.

The Board has recharacterized the Veteran's service connection claim for chloracne more broadly to include any skin disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

Previously, a November 2007 Board decision denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities.   The Veteran did not appeal the decision.  The Veteran requested to reopen his claim.  The September 2008 rating decision reopened the claim but denied the claim on the merits.  Although the RO reopened the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Notably, in an April 2017 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  The Veteran filed an NOD in August 2017.  The RO has not issued an SOC but acknowledged the Veteran's NOD in a September 2017 letter.

When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2016).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to an SOC.  See 38 C.F.R. § 19.29.  Where there has been no issuance of an SOC, the appropriate action by the Board is to remand the claim for issuance of an SOC rather than merely refer the claim for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the record reflects that the RO acknowledged the Veteran's NODs in a September 2017 letter.  As the claim is in review status, no further action on the part of the Board is warranted at this juncture.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In an unappealed Board decision, dated November 2007, service connection for peripheral neuropathy of lower extremities.

2.  The evidence received since the November 2007 Board decision, is new and material; in that, it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's lumbar spine disability did not have its onset in service, arthritis did not manifest to a compensable degree within one year of separation, and a lumbar spine disability is not otherwise related to service.

4.  The Veteran's skin disability did not have its onset in service, chloracne did not manifest to a compensable degree within one year of herbicide exposure, and a skin disability is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The November 2007 Board decision denying service connection for peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the lower extremities.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a skin disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duty to notify.  
Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes a private treatment records; service treatment records; and evidence submitted by the Veteran, including his lay statements.  

A VA examination was not provided in conjunction with the Veteran's service connection claim for a lumbar spine disorder, and the evidence of record does not warrant one.  VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For reasons explained below, the Board finds that a VA examination with nexus opinion is not necessary, as there is no competent and credible evidence suggesting that the Veteran's lumbar spine disability may be related to service. 
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Relevant Law & Analysis

New and Material Evidence 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104; 38 C.F.R. § 20.1100(a).  The Board denied the Veteran's claim in a November 2007 decision.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and it became final.  See 38 U.S.C.A. §§ 7104, 7266.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States the newly submitted evidence, combined with VA assistance Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Evidence received since the Board's November 2007 decision includes VA treatment records, private treatment records, the transcript from the May 2011 Board hearing and a private nexus opinion dated August 2007.  Although the private nexus opinion is dated earlier than the prior Board decision, it does not appear the evidence was received prior to the Board decision being issued.  The evidence is new in that it was not previously considered.  It is also material insofar as it suggests a relationship between the Veteran's disability and herbicide exposure.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the lower extremities.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for peripheral neuropathy of the lower extremities is reopened. 

Service Connection 

Lumbar Spine 

The evidence shows that the Veteran has diagnoses of lumbar facet arthropathy, lumbar stenosis, lumbar radiculopathy and lumbar disc degeneration.  See VA Treatment Records; Advanced Pain Management Records.  

Thus the issue that remains disputed is whether the Veteran's lumbar spine disability is related to an event or injury in service or manifested to a compensable degree within one year of separation.   Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004) (explaining that service connection requires a present disability, a disease or injury in service, and a connection causal relationship between them).  

The Veteran's service treatment records are silent for complaints of or treatment for back pain. The Veteran's July 1967 separation examination showed a normal spine.   In addition, the Veteran denied back pain.  Significantly, the Veteran has not asserted that his back pain began in service.  See May 2011 Hearing Transcript.  As such, the preponderance of the evidence is against the claim of service connection on a direct basis.   

The Board has also considered whether the service connection is warranted on a presumptive basis under 38 C.F.R. § 3.307.  However, the Veteran has not asserted and the evidence does not show that any lumbar spine arthritis manifested to a compensable degree within one year of service.  In addition, there evidence does not show continuity of symptomatology.  The Veteran specifically reported that his back pain began in the mid to early 1990s - over 20 years after separation.  See May 2011 Hearing Transcript.  Furthermore, there is no other evidence suggesting that symptoms began during service and had been continuous since that time.

The Board has also considered the Veteran's assertions that his current lumbar spine disability was caused by service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's lumbar spine disability is related to service requires medical expertise to determine.  Thus, the Veteran's statements have no probative value.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Chloracne 

The Veteran has asserted that he has chloracne related to herbicide exposure in service.  As stated above, the Board has recharacterized the Veteran's service connection claim for chloracne more broadly to include any skin disability.  See Brokowski, 23 Vet. App. 79 (2009). 

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Chloracne is a presumptive disease associated with herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii).  However, chloracne must manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  Id. 

The Veteran's personnel records show Vietnam service from July 1966 to July 1967; he is presumed to have been exposed to Agent Orange.  However, the evidence does not show that the Veteran has a diagnosis of chloracne.  The Veteran reported that any time he has an outbreak he schedules an appointment but by the time he can report to the medical center the outbreak has resolved.  See May 2011 Hearing Transcript.

The Veteran's service treatment records are silent for complaints of or treatment for any skin disorders.  During his July 1967 separation examination his skin was shown to be normal.  The Veteran also denied skin diseases.  

The Veteran was afforded a VA examination in May 2008.  During the examination, the Veteran reported that he did not have any skin problems while on active duty but had manifestations of a skin disorder within a year of separation.  He reported developing a rash over his face, chest, and back.  He reported that he did not seek medical treatment but purchased an over-the-counter cream to treat his symptoms.  The Veteran reported that his condition was not flared up during the examination.  The examiner noted a spot on the right upper arm that is from a pustule of the type the Veteran was complaining of.  The Veteran also expressed concern over the number of asymptomatic papules over the forehead.  On physical examination, the examiner reported there was no rash present.  The Veteran had a macular hyper pigmented apparent scar on the right upper arm which is 1 centimeter in diameter.  It was not tender and there was no underlying induration.  There was no deep underlying attachment and no popular sensation when the area is palpated.  The Veteran also showed approximately six 2 mm yellowish lesion papules over the face each with a central dimple characteristic of sebaceous hyperplasia.  These were without symptoms when palpated.  There were no pustules present over the face.  The examination of the chest and back showed clear skin. 

The examiner concluded that the Veteran did not have manifestations of chloracne at this time and found that the Veteran had unrelated sebaceous hyperplasia lesion of the forehead.  

The Board finds that the VA examiner's opinion adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board acknowledges that the examiner did not have access to the Veteran's claims file.  However, the opinion was based on a thorough physical examination of the Veteran and considered the Veteran's lay statements regarding his skin symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current knee disability is not related climbing poles in service.  

The Veteran's VA treatment records and private treatment records are also silent for a diagnosis of chloracne.  As such, service connection on a presumptive basis based on herbicide exposure is not warranted.  

As noted, the VA examiner indicated that the Veteran had a diagnosis of sebaceous hyperplasia.  A January 2008 VA treatment note indicates that the Veteran had several areas of lesions on the head that were like acne in nature.  In addition, VA treatment records also show treatment for moles on the back and a rash on his arms.  See VA Treatment Records.  The Veteran was prescribed Triamcinolone for a "skin condition."  Id.             

The issue that remains disputed is whether the Veteran's skin disorder is related to service.  To that end, there is no evidence showing a relationship between the Veteran's skin disorder and service.  In addition, the Veteran reported that his skin disorder, claimed as chloracne, "began as early as August 1976" - approximately 9 years after separation.  See March 2008 Application for Compensation and/or Pension.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal to reopen the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities is granted.  

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a skin disability is denied. 


REMAND

As previously indicated, the Veteran is presumed exposed to herbicides in service.  The Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran has also submitted a conclusory statement from private physician, Dr. J.F.M. indicating that the Veteran has peripheral neuropathy of the legs due to Agent Orange exposure.  Thus, there is sufficient evidence to trigger the need for a VA examination under McClendon.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

In addition, the Veteran has asserted, and the medical evidence suggests, that the Veteran has peripheral neuropathy due to diabetes mellitus. See March 2017 Private Treatment Records.  The Veteran has a current claim pending for entitlement to service connection for diabetes.  Therefore, a final decision on the issue of entitlement to service connection for a peripheral neuropathy cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination.  The examiner should render an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that his peripheral neuropathy of the bilateral upper and lower extremities began in military service or is otherwise caused or aggravated by a disease or injury in active service to include herbicide exposure.  

The claims file should be reviewed by the examiner.

The examiner must provide reasons for each opinion provided, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

2.  After completing adjudication of the pending claim regarding diabetes mellitus, readjudicate this appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


